ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of c in the reply filed on 31 May 2022 is acknowledged.
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 May 2022.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1318468.4, filed on 18 October 2013.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10 February 2020 and 16 July 2020 is/are in compliance with the provisions of 37 CFR 1.97 and is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papafingos et al. (US 4090916 A) hereinafter Papafingos, and Lance et al. (US 4073644 A), hereinafter Lance and evidentiary reference Dictionary of Science.
Regarding claim 15, Papafingos teaches a salt cake evaporator apparatus (Title), where a dross is produced and removed from an aluminum melting furnace (Col. 3 lines 16-27), where the dross is then introduced into a heating chamber with flux salt (Col. 3 lines 37-38), where aluminum is tapped and the remaining dross and flux salt is tumbled and cooled (Col. 3 lines 44-49). The Examiner notes that as aluminum is tapped (i.e. removed from the bottom of the chamber), one of ordinary skill would recognize the remaining dross and flux salt reads on a material being the upper layer from a metal melting process stage. In Example IV Papafingos teaches the salt cake contains metallic aluminum and flux salts (containing one or more salts and one or more metals; Col. 14 lines 5-13). Papafingos further teaches the flux salts are digested in a rotary drum digester to form a slurry (a leaching tank; Col. 4 lines 17-24), and the slurry is fed to an input of the evaporator after filtering (a dryer; Col. 4 line 65 – Col. 5 line 16, Col. 6 lines 18-20). The Examiner notes that for flux salts to be fed to the digester, and slurry produced by the digester to be removed from the digester, the digester inherently must include an inlet for receiving the flux salts and an outlet for slurry product, reading on an inlet configured to provide material to the leaching stage and an outlet configured to transfer leachate from the leaching tank. The Examiner further notes that as Papafingos teaches the slurry is fed from the digester to the evaporator inlet, the evaporator inlet must be fluidly connected to the outlet of the digester, reading on a dryer having an inlet fluidly connected to the outlet of the leaching tank. Papafingos further teaches the evaporator produces a slurry of salt crystals in highly concentrated brine which is removed from output opening 234 (Col. 5 lines 9-10, Col. 6 lines 18-34, Fig. 1). Dictionary of Science defines a slurry as a paste consisting of a suspension of a solid in a liquid (pg. 756), indicating the salt crystals in brine of Papafingos are in a solid state, Papafingos reading on an outlet configured to transfer solids from the dryer. Papafingos further teaches a gas fired blower furnace 242 (a processor; Col. 7 lines 61-68) which heats the evaporator by passing exhaust gases through a nozzle 244 (a second feeder providing hot gas to the dryer, wherein the hot gas is provided to the second feeder by the processor and possesses energy generated by the processor; Col. 7 lines 61-68). Papafingos further teaches that waste gases from another source may be used as a heat source for the evaporator (Col. 7 lines 11-18), but does not teach a first feeder providing off gas from the leaching tank to the processor or wherein the processor receives off gas from the leaching tank.
Lance teaches a salt cake processing method and apparatus (Title) for aluminum dross refining (Col. 1 lines 8-11), where salt cake and water are input into a digester (Col. 7 lines 20-24), and a brine slurry is removed from the digester via collector (Col. 7 lines 53-65). Lance further teaches the collected slurry from the digester is evaporated in an evaporator to form a salt crystal slurry (Col. 5 lines 10-11, lines 15-29). Lance further teaches exhaust fumes from the digester contain hydrogen, methane, and ammonia, and are collected by fume recycle duct 114 and sent to a heater to be burned (a first feeder providing off gas from the leaching tank to an off gas stream processor; Col. 7 lines 36-44, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the fume recycle duct of Lance to the leaching tank of Papafingos in order to recover off gas from the leaching tank, reading on a first feeder providing off gas from the leaching tank. The Examiner notes that the duct would be expected to recover flammable hydrogen, methane, and ammonia gas from the digester tank as both Lance and Papafingos teach digester tanks which dissolve salt cake in water, and one of ordinary skill would expect the same off gases to be produced in each process. It would have been further obvious to feed the recovered off gas from the fume recycle duct as fuel for the gas fired furnace of Papafingos, as Papafingos teaches that it is desirable to use waste heat to heat the evaporator and Lance teaches combustion of the recovered off gas to generate heat. As the fume recycle duct feeds off gas to the gas fired furnace of Papafingos to use off gas as fuel, the recycle duct and gas fired furnace read upon a first feeder providing off gas from the leaching tank to an off gas stream processor. Doing so would predictably improve the economy of the process by reducing the amount of fuel needed to run the gas fired blower furnace.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733 


/VANESSA T. LUK/Primary Examiner, Art Unit 1733